
	

115 S1891 IS: Promoting Peace and Justice for the People of Afghanistan Act of 2017
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1891
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2017
			Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To promote peace and justice in Afghanistan,  and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Promoting Peace and Justice for the People of Afghanistan Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings. Sec. 3. Definitions. Sec. 4. Sense of Congress. TITLE I—Strategy Sec. 101. Strategy requirement. TITLE II—Supporting peace and justice Sec. 201. Authorization of Afghanistan Peace and Justice Initiative. Sec. 202. Report on transitioning to peace and justice in Afghanistan. TITLE III—Supporting civilian security Sec. 301. Civilian security activities. Sec. 302. Report on corruption and abuses by civilian security forces.  2.FindingsCongress makes the following findings:
 (1)As stated by President Donald J. Trump on August 21, 2017, Military power alone will not bring peace to Afghanistan or stop the terrorist threat arising in that country..
 (2)Secretary of State Rex W. Tillerson noted, on August 22, 2017, that the current fighting in Afghanistan will take everyone nowhere, and it is time to begin a process—it may very well be a lengthy process—of reconciliation and a peace accord.. He further noted that the United States seeks to facilitate a reconciliation peace process, working with other countries in the region.
 (3)The June 2017 report by the Department of Defense, titled Enhancing Security and Stability in Afghanistan, states The U.S. and Afghan Governments agree that the best way to ensure lasting peace and security in Afghanistan is through reconciliation and a political settlement with the Taliban..
 (4)On June 6, 2017, the Government of the Islamic Republic of Afghanistan, with the participation of regional and international partners, launched the Kabul Process for Peace and Security Cooperation, which is based on the premise that a stable Afghanistan is necessary for a stable region.
 (5)The Afghanistan High Peace Council was established by the President of the Islamic Republic of Afghanistan on September 5, 2010, within the context of the Afghanistan Peace and Reintegration Program and was tasked with negotiating an end to the Government of the Islamic Republic of Afghanistan’s conflict with the Taliban in Afghanistan, with input from women and civil society representatives in the country.
 (6)As noted by the Commander of the United States Central Command, General Joseph Votel, in testimony to the Committee on Armed Services of the Senate on March 9, 2017, corruption remains a significant challenge to the capability of the Afghan National Security Forces.
 (7)As stated in the report referred to in paragraph (3), the Afghan Ministry of Interior possesses the basic systems and organizations to investigate and adjudicate alleged corruption and human rights violations, but the political will to hold violators, especially senior officers, accountable remains fragile.. The report further notes that the Afghan Ministry of Interior lags behind the Afghan Ministry of Defense in its capacity to train personnel and units on rule of law and corruption issues..
 (8)On June 30, 2016, the President of the Islamic Republic of Afghanistan established the Anti-Corruption Justice Center (ACJC) under the Attorney General’s Office to combat high-level corruption within the Government of Afghanistan. The ACJC has since prosecuted several major corruption cases. The Independent Joint Anti-Corruption Monitoring and Evaluation Committee in Afghanistan noted, in its August 2017 quarterly report, that the ACJC has continued functioning as an effective judicial device to combat corruption in various government organizations..
 (9)The Afghan Independent Human Rights Commission was established on June 6, 2002, pursuant to the Agreement on Provisional Arrangements in Afghanistan Pending the Re-Establishment of Permanent Government Institutions, done in Bonn, Germany, December 5, 2001 (commonly known as the Bonn Agreement), and functions as a national human rights institution working on the protection and promotion of human rights in Afghanistan.
 (10)As stated in the United Nations Assistance Mission to Afghanistan’s (UNAMA) 2016 Annual Report on the Protection of Civilians in Armed Conflict in Afghanistan, the number of civilian casualties in Afghanistan in 2016 was the highest since UNAMA began counting such casualties in 2009 and women and children continue to be disproportionately affected by the conflict.. UNAMA also noted, in the 2017 Midyear Report on the Protection of Civilians in Armed Conflict in Afghanistan, that both child and women casualties rose during the first half of 2017..
 (11)The report referred to in paragraph (3) notes that— (A)structural barriers, traditional cultural norms, and insecurity contributed to the precarious situation of women in Afghanistan and in the Afghanistan National Defense and Security Forces; and
 (B)little progress has been made toward implementation of the Government of Afghanistan’s National Action Plan on United Nations Security Council Resolution 1325 on Women, Peace, and Security.
 (12)The New Development Partnership With Afghanistan was launched by the United States Agency for International Development in March 2015 to reinforce the United States commitment to results and accountability by linking funds to specific reforms in combating corruption, promoting rule of law, strengthening women’s rights, and enhancing private sector growth..
 (13)The Afghan Compact, which was launched by the President of the Islamic Republic of Afghanistan in Kabul on August 24, 2017—
 (A)commits the Government of Afghanistan to key reforms aimed at improving security and creating a more peaceful, stable, and prosperous society; and
 (B)includes benchmarks in the areas of governance, security, peace and reconciliation, and economy, which reflect global standards.
 (14)The United States has been a leading donor to the Afghanistan Reconstruction Trust Fund, which was established in 2002, to provide a coordinated financing mechanism for the Government of Afghanistan's budget and priority national investment projects.
 3.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.
 (2)Atrocity crimesThe term atrocity crimes refers to any of the following: (A)War crimes as defined in section 2441(c) of title 18, United States Code.
 (B)Genocide as defined in section 1091(a) of title 18, United States Code. (C)Crimes against humanity as defined in Article 7 of the Rome Statute of the International Criminal Court.
 (3)Gross violations of internationally recognized human rightsThe term gross violations of internationally recognized human rights has the meaning given the term in section 502B(d)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)(1)).
 (4)Transitional justiceThe term transitional justice means the range of judicial, non-judicial, formal, informal, retributive, and restorative measures employed by countries transitioning out of armed conflict to redress legacies of atrocities and promote long-term, sustainable peace.
 4.Sense of CongressIt is the sense of Congress that— (1)it is in the national security interests of the United States that the Government of the Islamic Republic of Afghanistan and the Afghan Taliban conclude, through inclusive negotiations, a political settlement in which the Taliban—
 (A)renounces violence;
 (B)breaks ties to international terrorism; and (C)accepts the Afghan constitution, including its safeguards to respect human rights, especially of women, girls, and ethnic and religious minorities;
 (2)the United States Government should urge all regional actors to play a constructive role in supporting peace and stability in Afghanistan and the South Asia region, including by—
 (A)refraining from supporting proxy forces in Afghanistan; and (B)exercising their influence on the Afghan Taliban to renounce violence, break ties with international terrorism, and enter into talks with representatives of the Government of Afghanistan without preconditions;
 (3)the United States Government should bring all the tools at its disposal to bear in seeking a political settlement to the conflict in Afghanistan, including the diplomatic and development expertise at the Department of State and United States Agency for International Development;
 (4)the United States Government should increase its bilateral and multilateral engagement by Cabinet members and other high-level officials in support of a negotiated political settlement, including by continuing to support engagement in the Quadrilateral Coordination Group and other formats for dialogue among regional powers to promote a negotiated settlement to the conflict in Afghanistan;
 (5)the United States Government should stipulate clear conditions for the withdrawal of its troops from Afghanistan, including guarantees that Afghan territory will not be used to stage attacks on the United States;
 (6)combat operations, including offensive actions and combat-enabling support to operations such as close air support, are inherently government functions that cannot be appropriately carried out by private contractors;
 (7)the United States Government— (A)should not deploy private contractors to undertake combat operations in Afghanistan or embed with the Afghan National Defense and Security Forces; and
 (B)should respect the sovereignty of the democratically elected Government of the Islamic Republic of Afghanistan over Afghan territory;
 (8)the United States Government should support democratic, accountable, and inclusive governance in Afghanistan;
 (9)the President should use the authority of the President to impose sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) on officials of the Government of Afghanistan and their associates responsible for gross violations of internationally recognized human rights or acts of significant corruption;
 (10)the United States Government should use other existing authorities to implement visa bans and asset freezes on Afghan individuals responsible for corruption;
 (11)it is in the national interests of the United States that the Government of the Islamic Republic of Afghanistan effectively upholds civilian security by enforcing the rule of law and ensuring accountability for abuses and corruption committed by state actors;
 (12)approaches, such as the New Development Partnership of the United States Agency for International Development, which link funds provided to the Government of Afghanistan to specific reforms—
 (A)are important for incentivizing progress by the Government of Afghanistan, including the commitments it has made in the Afghan Compact, and ensuring the effectiveness and sustainable impact of United States assistance; and
 (B)should be utilized more broadly by the Department of State and the Department of Defense to link funding to specific progress on benchmarks relating to human rights, anti-corruption, and accountable governance, particularly with respect to assistance to Afghan security forces and relevant ministries; and
 (13)The Government of the Islamic Republic of Afghanistan should— (A)implement laws and policies to govern democratically, including through the conduct of regular, inclusive, credible, and transparent elections, and to protect the rights of individuals, civil society, and the media;
 (B)take consistent steps to protect and advance the rights of women, girls, and ethnic and religious minorities in Afghanistan;
 (C)effectively implement a whole-of-government, anti-corruption strategy that has been endorsed by the High Council on Rule of Law and Anti-Corruption, as agreed to at the Brussels Conference on Afghanistan in October 2016;
 (D)prosecute individuals alleged to be involved in corrupt or illegal activities in Afghanistan; (E)take consistent steps to develop a professional, accountable civilian police force and ensure that its use in counter-insurgency aims does not undermine law enforcement and the rule of law;
 (F)take consistent steps, through the civilian justice system, to investigate and prosecute military and police personnel who are credibly alleged to have violated human rights, and to ensure that the military and the police are cooperating in such cases; and
 (G)take consistent steps to promote additional transitional justice measures. IStrategy 101.Strategy requirement (a)ReportNot later than 60 days after the date of the enactment of this Act, the President shall submit its strategy for United States engagement in Afghanistan to the appropriate congressional committees.
 (b)ElementsThe strategy required under subsection (a) shall include detailed information on specific steps to be taken to support the following objectives:
 (1)A negotiated political resolution to the conflict in Afghanistan in which the Taliban renounces violence, breaks ties to international terrorism, and accepts Afghan constitutional provisions, including those which safeguard human rights.
 (2)Progress toward the withdrawal of United States forces that is based on clearly stipulated conditions and an articulation of those conditions.
 (3)A democratic, accountable, and inclusive Government of the Islamic Republic of Afghanistan chosen in regular, inclusive, credible, and transparent electoral processes.
 (4)Effective, accountable, and sustainable Afghan National Security and Defense Forces that are able to disrupt and degrade the activities of al Qa’ida, Islamic State, and other terrorist groups in Afghanistan.
 (5)Judicial and civilian law enforcement institutions that uphold the rule of law and ensure accountability for official acts of corruption and violations of human rights.
 (6)Regional diplomatic efforts to promote the long-term stabilization of Afghanistan and end safe haven for proxy forces.
					(c)Implementation
 (1)Combat operationsIn implementing the strategy required under this section, Federal agencies may not— (A)employ private security contractors to conduct combat operations, including offensive actions and combat-enabling support to operations, inside Afghanistan; or
 (B)embed such contractors with Afghan military units to engage directly in combat operations. (2)Code of conductIn employing private security contractors for activities other than combat operations, Federal agencies shall ensure that such contractors—
 (A)act in accordance with principles, standards, and codes of conduct that are based on international law; and
 (B)participate in oversight and accountability mechanisms to ensure that their conduct is consistent with such principles, standards, and codes of conduct.
						IISupporting peace and justice
			201.Authorization of Afghanistan Peace and Justice Initiative
 (a)Authorization of appropriationsThere are authorized to be appropriated for the Afghanistan Peace and Justice Initiative, for the fiscal years 2018 and 2019, such sums as may be necessary to support governmental and nongovernmental activities that promote peace and justice.
 (b)Use of fundsAmounts appropriated pursuant to subsection (a) shall be used for the following activities: (1)To support governmental and nongovernmental initiatives to include citizens’ input into the work of the Government of Afghanistan's High Peace Council and formal government peace negotiations, including activities to incorporate the input of women, ethnic and religious minorities, and other vulnerable groups.
 (2)To support governmental and nongovernmental initiatives, including initiatives through the Afghan Independent Human Rights Commission, to promote accountability for atrocity crimes, including acts committed by governmental and nongovernmental actors.
 (3)To support governmental and nongovernmental initiatives, including initiatives through the Afghan Independent Human Rights Commission, to promote peace building, transitional justice, and reconciliation, including cross-border and regional programming.
 (c)ImplementationThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall coordinate and carry out the activities described in subsection (b).
				202.Report on transitioning to peace and justice in Afghanistan
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to Congress a report describing United States diplomatic engagement and assistance, including through the Afghan Peace and Justice Initiative, to support progress on a negotiated peace settlement and transitional justice mechanisms to address atrocity crimes in Afghanistan.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)An unclassified summary, with classified annex as necessary, of progress toward a negotiated peace settlement and how the United States Government is supporting such progress through its engagement with governments and other actors in the South Asia and Central Asia regions, including by Cabinet members and other high-level officials.
					(2)
 A list of officials of the Government of Afghanistan and nongovernmental actors credibly alleged to have committed war crimes, genocide, or crimes against humanity, a description of the alleged crimes, and a description of steps taken to hold these individuals accountable for the alleged crimes.
 (3)A summary of national-level efforts to promote transitional justice, including forensic efforts and documentation of war crimes, genocide, or crimes against humanity, redress to victims, and reconciliation activities.
 (4)A summary of United States support for Government of Afghanistan and civil society efforts to promote peace and justice at the local level and how these efforts are informing government-level policies and negotiations.
					IIISupporting civilian security
			301.Civilian security activities
 (a)Authorization of appropriationsThere are authorized to be appropriated to the International Narcotics Control and Law Enforcement account and the Economic Support Fund account, for fiscal years 2018 and 2019, such sums as may be necessary to support the civilian security activities described in subsection (b).
 (b)Use of fundsAmounts appropriated pursuant to subsection (a) shall be used for the following activities:
 (1)To support the strengthening of oversight mechanisms within the Ministry of Interior to identify and address human rights abuses and corruption committed by Ministry of Interior security forces, including units involved in counter-insurgency activities at the local level and holding territory recently reclaimed from insurgents.
 (2)To support the efforts of the Office of the Attorney General of Afghanistan, including the Anti-Corruption Justice Center, to strengthen the rule of law and bolster the effectiveness of judicial officials and civilian police forces through investigations and prosecutions of such individuals for human rights abuses or corruption, including through support to protect judicial officials, lawyers, victims, and witnesses involved in such investigations and prosecutions.
 (3)To support the Ministry of Interior to operate shelters for women and girls who are victims of human rights abuses and domestic violence and to improve internal investigative mechanisms and gender-sensitive policing in order to enable women and girl victims to safely pursue justice for crimes committed against them.
 (4)To support the work of the Afghan Independent Human Rights Commission or nongovernmental organizations to support accountability for human rights abuses and corruption through work with relevant agencies within the Government of Afghanistan.
					302.Report on corruption and abuses by civilian security forces
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State and the Secretary of Defense shall submit a report to Congress that contains—
 (1)a description of progress made by the Ministry of Interior and the Office of the Attorney General of Afghanistan to address gross violations of internationally recognized human rights committed by civilian security forces and of the budgetary resources of the Government of Afghanistan allotted to this effort;
 (2)a summary of criminal prosecutions undertaken against corrupt or abusive civilian security forces during the reporting period and the disposition of such prosecutions;
 (3)a summary of— (A)assistance provided by the Department of State and the Department of Defense to support accountability for human rights abuses and corruption by civilian security forces; and
 (B)measures to mitigate civilian casualties in counterterrorism operations; and (4)a list of benchmarks that are being utilized to incentivize progress on accountability for corruption and gross violations of internationally recognized human rights and the release of funds for on-budget support, including through the Afghanistan Reconstruction Trust Fund, to security and other relevant ministries of the Government of Afghanistan.
					
